Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  157996                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  APEX LABORATORIES INTERNATIONAL                                                                     Richard H. Bernstein
  INC.,                                                                                               Elizabeth T. Clement
           Petitioner-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157996
                                                                   COA: 338218
                                                                   MTT: 16-000724-TT
  CITY OF DETROIT,
            Respondent-Appellant.

  _________________________________________/

        By order of February 4, 2019, the application for leave to appeal the May 17, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in
  Henderson v Civil Serv Comm (Docket No. 156270). On order of the Court, the case
  having been decided on March 15, 2019, ___ Mich ___ (2019), the application is again
  considered, and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgment of the Court of Appeals and we REMAND this case to the Court
  of Appeals for reconsideration in light of S Dakota v Wayfair, Inc, ___US ___; 138 S Ct
  2080, 2099; 201 L Ed 2d 403 (2018), which overruled Quill Corp v North Dakota ex rel
  Heitkamp, 504 US 298; 112 S Ct 1904; 119 L Ed 2d 91 (1992).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2019
           p0520
                                                                              Clerk